Opinion issued April 16, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00738-CV
                           ———————————
   JOHNNY JOHNSON AND HADLEY AUTO TRANSPORT, Appellant
                                        V.
                          PAMELA BROCK, Appellee



                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-38565


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. See TEX. R. APP.

P. 42.1(a). The parties state that have reached an agreement to settle the case and

they request that we set aside the trial court’s judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id. We dismiss any

other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2